l
                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    Afghanistan Premier Logistics                )       ASBCA No. 59484
                                                  )
    Under Contract No. W91B4N-11-D-7003           )

    APPEARANCE FOR THE APPELLANT:                        Mr. James S. Bivens

    APPEARANCE FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney

                                    ORDER OF DISMISSAL

           By correspondence dated 10 August 2014, appellant filed a Notice of Appeal. By
    correspondence dated 27 August 2014, appellant indicated that it "will NOT appeal the
    Contracting Officer's Final Decision, as previously requested." Appellant requested that
    this appeal be removed from the Board's docket. The government has no objection to
    appellant's request. Accordingly, the appeal is dismissed.

           Dated: 3 October 2014


                                                      ~~~
                                                      MARK N. STEMPLER
                                                      Administrative Judge
                                                      Vice Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59484, Appeal of Afghanistan
    Premier Logistics, rendered in conformance with the Board's Charter.

          Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals